           Case 19-40412-KKS   Doc 23       Filed 10/01/19   Page 1 of 3




               UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF FLORIDA
                    TALLAHASSEE DIVISION


IN RE:                                          CASE NO.: 19-40412-KKS
                                                CHAPTER 13
JULIA MARIE YOUNG

      Debtor                            /


   CHAPTER 13 TRUSTEE'S AMENDED MOTION TO DISMISS
                   (AMENDS DOC. 15)

      COMES NOW, LEIGH D. HART, Chapter 13 Trustee, by and

through her undersigned attorneys, and hereby files this Amended Motion to

Dismiss, and in support thereof states as follows:

      1.     The Debtor(s) filed this Chapter 13 case on August 09, 2019.

      2.     The Debtor(s) failed to appear at the Section 341 hearing(s)

originally scheduled for September 04, 2019.

      3.     The Debtor(s) is delinquent in payments to the Chapter 13

Trustee, as the Debtor(s) has failed to make any payment to the Trustee (see

attached copy of receipts).
          Case 19-40412-KKS      Doc 23   Filed 10/01/19   Page 2 of 3




WHEREFORE, the Chapter 13 Trustee prays that this case be dismissed

and for such other and further relief as the Court may deem appropriate.

       RESPECTFULLY SUBMITTED.


                            /s/Leigh D. Hart or
                            /s/William J. Miller, Jr.
                              OFFICE OF CHAPTER 13 TRUSTEE
                              POST OFFICE BOX 646
                              TALLAHASSEE, FL 32302
                              ldhecf@earthlink.net
                              (850) 681-2734 "Telephone"
                              (850) 681-3920 "Facsimile"

                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and accurate copy of the foregoing

has been furnished by the court's current CM/ECF notice of electronic filing

or first class mail to:

JULIA MARIE YOUNG                              LEIGHANNE BOONE
207 GRACE STREET                               THE BOONE LAW FIRM, PA
TALLAHASSEE, FL 32301                          207 WEST PARK AVE.
                                               SUITE A
                                               TALLAHASSEE, FL 32301

on the same date as reflected on the Court's docket as the electronic filing date

for this document.


                            /s/Leigh D. Hart or
                            /s/William J. Miller, Jr.
                              OFFICE OF CHAPTER 13 TRUSTEE
         Case 19-40412-KKS   Doc 23   Filed 10/01/19   Page 3 of 3



                             EXHIBIT
                 IF BLANK, THERE ARE NO RECEIPTS

Receipts Paid:

DATE                                                            AMOUNT

                             TOTAL AMOUNT PAID:                      0.00
